Merchants Ins. Group v Coutrier (2014 NY Slip Op 05962)
Merchants Ins. Group v Coutrier
2014 NY Slip Op 05962
Decided on August 27, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 27, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
MARK C. DILLON
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2013-02493
 (Index No. 20811/03)

[*1]Merchants Insurance Group, etc., appellant, 
vPeter Coutrier, respondent.
Albert A. Hatem, P.C., White Plains, N.Y., for appellant.
Bello & Larkin, Hauppauge, N.Y. (Erica L. Ingebretsen of counsel), for respondent.
DECISION & ORDER
In a subrogation action to recover benefits paid to the plaintiff's insured, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Molia, J.), dated December 18, 2012, which granted the defendant's motion, in effect, to amend an order of the same court dated February 1, 2008, vacating a default judgment against the defendant, so as to direct the return of his wages garnished in connection with the default judgment.
ORDERED that the order dated December 18, 2012, is affirmed, with costs.
Under the circumstances of this case, the plaintiff's retention of the defendant's wages garnished in connection with a default judgment against the defendant and in the plaintiff's favor is inconsistent with the vacatur of the default judgment. Accordingly, the Supreme Court properly exercised its discretion in granting the defendant's motion.
MASTRO, J.P., DILLON, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court